Opinion by
Ekwall, J.
When the case was called for hearing it was agreed by counsel that the entry was made under duress and that the collector failed to issue notice of appraisement. Plaintiff cites United States v. Nippon Dry Goods Co. (13 Cust. Ct. 373, Reap. Dec. 6054) as supporting its contention. The court held that the claim of the plaintiff was well founded, that it was the duty of the collector under the statute to send written notice of appraisement, and that that action not having been taken, the liquidation was null and void. The protest was sustained to that extent.